DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/837,587 filed on 4 April 2022.
Claims 1-20 have been canceled.
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “a first vehicle that includes a first input device and a first display, the first input device configured to receive menu information from which a user in the first vehicle can identify selected menu information and to control the selected menu information to be displayed on the first display, the first vehicle operating in a group driving mode, each vehicle in the group driving mode being associated with one another; a second vehicle that includes a second input device and a second display, the second input device configured to receive the menu information from which a user in the second vehicle can identify selected menu information and to control the selected menu information to be displayed on the second display, the second vehicle operating in the group driving mode, wherein the second vehicle is configured to transfer payment authority to the first vehicle to allow the first vehicle to perform a payment approval; …”. However, the limitation fails to identify the means with which said steps are being performed or executed (e.g., no computer-related and/or processor device has been recited). 

It is also unclear how said input and display devices are able to perform the functionalities recited – to control the selected menu information to be displayed on the first/second display and to transfer payment authority to a vehicle to allow the vehicle to perform a payment approval. As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite.

Furthermore, the limitations immediately following the phrase “configured to …”, is suggestive of intended use language inasmuch as the limitation features may be understood to be merely descriptive of the purpose and/or objective that is intended to be accomplished thereafter. The limitation is suggestive of the invention’s intended use and does little to clarify or explain how the limitation is being accomplished. As such, the limitation is indefinite and does not narrow the claim(s) sufficiently and allows the recited steps to be omitted thereby not being positively recited.

Applicant(s) are reminded that as a matter of linguistic precision, optional or conditional elements (e.g. "if," "may," etc.) do not narrow the claims because they can always be omitted.  See also MPEP §2106 II C:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation [Emphasis in original.]”  Appropriate correction is required.

Claims 22-30: The limitations immediately following the phrase “configured to …”, are suggestive of intended use language inasmuch as the limitation features may be understood to be merely descriptive of the purpose and/or objective that is intended to be accomplished thereafter. The limitation is suggestive of the invention’s intended use and does little to clarify or explain how the limitation is being accomplished. As such, the limitation is indefinite and does not narrow the claim(s) sufficiently and allows the recited steps to be omitted thereby not being positively recited.

Applicant(s) are reminded that as a matter of linguistic precision, optional or conditional elements (e.g. "if," "may," etc.) do not narrow the claims because they can always be omitted.  See also MPEP §2106 II C:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation [Emphasis in original.]”  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent method claim 31 is directed towards facilitating performing a transaction (e.g., payment) associated with multiple participants in a group setting in an organized manner, involving steps that are nothing more than merely receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (performing a payment) data and/or information, but for the recitation of generic computer components. Claim 31 is directed to the abstract idea of conducting a transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing data/information over a network, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 31 recites: A method performed within a vehicle, the method comprising: receiving, …, menu information provided by an affiliated store, … ; receiving, …, selected menu information selected from a user in the vehicle, the user being one of a plurality of users, each user in a vehicle …, the vehicle being one of the vehicles in the group of vehicles; identifying, …, selected menu information of other vehicles in the group of vehicles thereby identifying group menu information; controlling, …, the group menu information to be displayed on a display of the vehicle, the group menu information also being displayed in each other vehicle in the group of vehicles; managing, …, a payment state for the group menu information; receiving, …, information for the payment state and payment authority from the other vehicles in the group of vehicles; and, communicating, …, a payment approval on behalf of the other vehicles in the group of vehicles. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Performing a payment-related transaction associated with multiple participants in an organized manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (approving) data/information in an organized manner falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, and “display”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (approving) data/information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a transaction between participants (interaction between people) while using rules and/or instructions to carry out the steps recited - receiving (collecting), managing (controlling), transmitting (transferring),  displaying, and processing (approving) data/information using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 21 recites substantially the same limitations as claim 31 above and is ineligible for the same reasons. The subject matter of claim 21 corresponds to the subject matter of claim 31 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 31 applies to claims 21 accordingly.

Additionally, no computer processor device is recited to carry out the recited functionality of the invention. In this instance, it is not clear whether any of the instructions are in executable form and therefore there is no practical application.

As such, the claim is non-statutory because the body of the claim does not contain any limitations indicating the structure of the device and does not recite any machine or transformation (insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices). 

Independent claim 27 recites substantially the same limitations as claim 31 above and is ineligible for the same reasons. The subject matter of claim 27 corresponds to the subject matter of claim 31 in terms of a vehicle (e.g., manufacture). Therefore the reasoning provided for claim 31 applies to claims 27 accordingly.

Dependent claims 22-26, 28-30, and 32-40 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under U.S.C. 103(a) as being unpatentable over Burke et al., US 2014/0302774 (hereinafter “Burke”), in view of Collas et al., US 2014/0372297 (hereinafter “Collas”).

Re Claim 1-20: (Canceled)  

Re Claim 21: (New) Burke discloses an in-vehicle payment service system comprising: 

a first vehicle that includes a first input device and a first display, (¶¶[0010-0013, 0017, 0022, 0029])

the first input device configured to receive menu information from which a user in the first vehicle can identify selected menu information and to control the selected menu information to be displayed on the first display, (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

the first vehicle operating in a group driving mode, each vehicle in the group driving mode being associated with one another; (¶¶[0010-0013, 0017-0020, 0027-0029, 0033)]

a second vehicle that includes a second input device and a second display, (¶¶[0010-0013, 0017, 0022, 0029])

the second input device configured to receive the menu information from which a user in the second vehicle can identify selected menu information and to control the selected menu information to be displayed on the second display, (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

the second vehicle operating in the group driving mode, (¶¶[0010-0013, 0017-0020, 0027-0029, 0033)]

Burke doesn’t explicitly disclose:

wherein the second vehicle is configured to transfer payment authority to the first vehicle to allow the first vehicle to perform a payment approval; 

a remote server configured to receive the menu information from an affiliated store, to provide the menu information to the first and second vehicles, to receive the selected menu information received from the first vehicle or the second vehicle, to receive the payment approval from the first vehicle, and to request a payment corresponding to the selected menu information to a card company.  

Collas, however, makes this teaching in a related endeavor (Abstract; FIG. {720}; ¶¶[0006, 0021-0027, 0029, 0031, 0035, 0042-0043, 0053, 0058, 0065, 0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Burke to the invention of Collas as described above for the motivation of facilitating/managing payment transactions associated with a group setting in a secure manner. 

Re Claim 22: (New) Burke in view of Collas discloses the in-vehicle payment service system of claim 21. Burke doesn’t explicitly disclose:

wherein the remote server is configured to identify when the first vehicle selects a group payment mode and to perform the payment corresponding to the selected menu information received from the first vehicle.  

Collas, however, makes this teaching in a related endeavor (Abstract; FIG. {720}; ¶¶[0006, 0021-0027, 0029, 0031, 0035, 0042-0043, 0053, 0058, 0065, 0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Burke to the invention of Collas as described above for the motivation of facilitating/managing payment transactions associated with a group setting in a secure manner.

Re Claim 23: (New) Burke in view of Collas discloses the in-vehicle payment service system of claim 21. Burke further discloses:

wherein the second vehicle is configured to select the first vehicle for transferring payment authority based on a license plate number.  (¶¶[0089, 0118])

Re Claim 24: (New) Burke in view of Collas discloses the in-vehicle payment service system of claim 21. Burke doesn’t explicitly disclose:

wherein the second vehicle is configured to display a guide pop-up screen, a login screen, or a card registration screen for authorizing the payment through an in-vehicle payment service.  

Collas, however, makes this teaching in a related endeavor (Abstract; FIG. {720}; ¶¶[0006, 0021-0027, 0029, 0031, 0035, 0042-0043, 0053, 0058, 0065, 0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Burke to the invention of Collas as described above for the motivation of facilitating/managing payment transactions associated with a group setting in a secure manner. 

Re Claim 25: (New) Burke in view of Collas discloses the in-vehicle payment service system of claim 24. Burke further discloses:

wherein the second vehicle is configured to identify the guide pop-up screen, the login screen, or the card registration screen, which is displayed through the second display and to register the in-vehicle payment service through the second input device of the second vehicle. (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

Re Claim 26: (New) Burke in view of Collas discloses the in-vehicle payment service system of claim 21. Burke further discloses:

wherein the second vehicle is configured to allow the first display to display the selected menu information and payment information for the second vehicle, and wherein the first display includes an audio video navigation screen (AVNT).  (¶¶[0033, 0055, 0059, 0064, 0073-0075, 0080, 0082-0084, 0095-0096, 0098])

Re Claim 27: (New) Burke discloses a vehicle comprising: 

a battery; (¶¶[0070, 0093, 0104, 0127])

an input device configured to receive information selected from a user in the vehicle, the vehicle being one of a plurality of vehicles set as vehicles in a group of vehicles included in a group driving mode; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

a display; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

a control processor connected to the input device is configured to: (¶¶[0010-0013, 0056-0059, 0061-0062, 0079, 0126])

receive a menu information provided by an affiliated store from a remote server; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

identify selected menu information received from the input device; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

control the selected menu information to be displayed on the display; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

identify the vehicles in the group of vehicles based on the selected menu information; (¶¶[0011-0012, 0097-0098])

Burke doesn’t explicitly disclose:

manage a payment state for the selected menu information; and 

transfer selected menu information for the payment state and payment authority to a first vehicle in the group of vehicles; 

allow the first vehicle being transferred payment authority in the group driving mode to perform a payment approval; 

a data storage coupled to the control processor, the data storage storing information related to the payment state.  

Collas, however, makes this teaching in a related endeavor (Abstract; FIG. {720}; ¶¶[0006, 0021-0027, 0023, 0028, 0029, 0031, 0035, 0042-0043, 0053, 0058, 0065, 0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Burke to the invention of Collas as described above for the motivation of facilitating/managing payment transactions associated with a group setting in a secure manner. 

Re Claim 28: (New) Burke in view of Collas discloses the vehicle of claim 27. Burke further discloses:

wherein the control processor is configured to allow an additional vehicle to be added to the group of vehicles included in the group driving mode vehicle by identifying whether the additional vehicle selects the group driving mode, whether the additional vehicle selects the same destination as the first vehicle, whether the additional vehicle shares the same destination as the first vehicle, or whether the additional vehicle sets the same point of interest (POI) as the first vehicle, based on information for the additional vehicle input through an input device of the additional vehicle.  (¶¶[0011, 0028, 0107])

Re Claim 29: (New) Burke in view of Collas discloses the vehicle of claim 27. Burke further discloses:

wherein the control processor is configured to allow the first vehicle in the group driving mode to perform selection of the menu information for vehicles other than the first vehicle.  (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

Re Claim 30: (New) Claim 30, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 30 is rejected in the same or substantially the same manner as claim 22.

Re Claim 31: (New) Burke discloses a method performed within a vehicle, the method comprising: 

receiving, by a control processor of the vehicle, menu information provided by an affiliated store, the menu information being received from a remote server; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

receiving, by an input device of the vehicle, selected menu information selected from a user in the vehicle, the user being one of a plurality of users, each user in a vehicle that is part of a group of vehicles in a group driving mode, the vehicle being one of the vehicles in the group of vehicles; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

identifying, by the control processor of the vehicle, selected menu information of other vehicles in the group of vehicles thereby identifying group menu information; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

controlling, by the control processor of the vehicle, the group menu information to be displayed on a display of the vehicle, the group menu information also being displayed in each other vehicle in the group of vehicles; (¶¶[0010-0013, 0017, 0022, 0029, 0032-0033])

Burke doesn’t explicitly disclose:

managing, by the control processor of the vehicle, a payment state for the group menu information; 

receiving, by the control processor of the vehicle, information for the payment state and payment authority from the other vehicles in the group of vehicles; and 

communicating, by the control processor of the vehicle, a payment approval on behalf of the other vehicles in the group of vehicles.  

Collas, however, makes this teaching in a related endeavor (Abstract; FIG. {720}; ¶¶[0006, 0021-0027, 0029, 0031, 0035, 0042-0043, 0053, 0058, 0065, 0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Burke to the invention of Collas as described above for the motivation of facilitating/managing payment transactions associated with a group setting in a secure manner. 

Re Claim 32: (New) Burke in view of Collas discloses the method of claim 31. Burke further discloses:

causing the vehicle to move to a destination that is common to all vehicles in the group of vehicles in the group driving mode.  (¶¶[0090, 0094, 0098, 0126])

Re Claim 33: (New) Claim 33, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 29. Accordingly, claim 33 is rejected in the same or substantially the same manner as claim 29.

Re Claim 34: (New) Claim 34, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 28. Accordingly, claim 34 is rejected in the same or substantially the same manner as claim 28.

Re Claim 35: (New) Claim 35, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 35 is rejected in the same or substantially the same manner as claim 22.

Re Claim 36: (New) Claim 36, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 22.

Re Claim 37: (New) Claim 37, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 37 is rejected in the same or substantially the same manner as claim 23.

Re Claim 38: (New) Claim 38, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 38 is rejected in the same or substantially the same manner as claim 24.

Re Claim 39: (New) Claim 39, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 25. Accordingly, claim 39 is rejected in the same or substantially the same manner as claim 25.

Re Claim 40: (New) Claim 40, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 26. Accordingly, claim 40 is rejected in the same or substantially the same manner as claim 26.





Conclusion

Claims 21-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692